 Exhibit 10.4

 



DIVIDEND REINVESTMENT PLAN

OF

PRINCETON CAPITAL CORPORATION

 

Princeton Capital Corporation, a Maryland corporation (the "Company"), hereby
adopts the following plan (the "Plan") with respect to dividends and
distributions (collectively, "Cash Distributions") declared by its Board of
Directors (the "Board of Directors") on shares of its common stock (the "Common
Stock").

 

1.Unless a stockholder specifically elects to receive cash as set forth below,
all Cash Distributions hereafter declared by the Board of Directors will be
payable in shares of the Common Stock of the Company, and no action will be
required on such stockholder's part to receive a Cash Distribution in Common
Stock.

 

2.Such Cash Distributions will be payable on such date or dates as may be fixed
from time to time by the Board of Directors to stockholders of record at the
close of business on the record date(s) established by the Board of Directors
for the Cash Distribution involved.

 

3.The Company intends to use primarily newly issued shares of its Common Stock
to implement the Plan, whether shares of its Common Stock are trading at a
premium or at a discount to net asset value per share of the Common Stock.
However, the Company reserves the right to instruct American Stock Transfer &
Trust Company, LLC, the plan administrator (the "Plan Administrator"), to
purchase shares of its Common Stock in the open market in connection with its
obligations under the Plan. Such purchase will be effected through a
broker-dealer selected by the Plan Administrator. The broker-dealer selected by
the Plan Administrator is acting as a dealer and not in a fiduciary, agency or
similar capacity (regardless of any relationship between the Plan Administrator
and the fund) and may be an affiliate of the Plan Administrator. The
broker-dealer may charge brokerage commissions, fees and transaction costs for
such trading services ("Transaction Processing Fees"), which Transaction
Processing Fees are in addition to and not in lieu of any compensation the Plan
Administrator receives as Plan Administrator.

 

In the case that newly issued shares of Common Stock are used to implement the
Plan, the number of shares of Common Stock to be delivered to a stockholder
shall be determined by dividing the total dollar amount of the Cash Distribution
payable to such stockholder by 95% of the market price per share of the Common
Stock at the close of trading on the date fixed by the Board of Directors for
purposes thereof. The market price per share of the Common Stock on that date
will be the closing price for the shares of Common Stock on the NASDAQ Capital
Market or, if no sale is reported for such day, at the average of the
electronically-reported bid and asked prices of the shares of Common Stock. The
Company reserves the right to purchase shares of Common Stock in the open market
in connection with its implementation of the Plan.

 

Shares of Common Stock purchased in open market transactions by the Plan
Administrator will be allocated to a stockholder based upon the average purchase
price, excluding any brokerage charges or other charges, of all shares of Common
Stock purchased with respect to the Cash Distribution.

 



 

 

 

4.A stockholder may, however, elect to receive his, her or its Cash
Distributions in cash. To exercise this option, such stockholder will notify the
Plan Administrator in writing so that such notice is received by the Plan
Administrator no later than five (5) days prior to the record date fixed by the
Board of Directors for the Cash Distribution involved. Such election will remain
in effect until the Participant (as defined below) notifies the Plan
Administrator in writing of such Participant's withdrawal of elections, which
notice will be delivered to the Plan Administrator no later than five (5) days
prior to the record date fixed by the Board of Directors for the Cash
Distribution involved. Persons who hold their shares of Common Stock through a
broker or other nominee and who wish to elect to receive any Cash Distribution
in cash must contact their broker or nominee.

 

5.The Plan Administrator will set up an account for shares of Common Stock
acquired pursuant to the Plan for each stockholder (each a "Participant"). The
Plan Administrator may hold each Participant's shares, together with the shares
of other Participants, in non-certificated form in the Plan Administrator's name
or that of its nominee. In the case of shareholders such as banks, brokers or
nominees that hold Common Stock for others who are the beneficial owners, the
Plan Administrator will administer the Plan on the basis of the number of shares
of Common Stock certified from time to time by the record shareholder and held
for the account of beneficial owners who participate in the Plan. Upon request
by a Participant, received in writing no later than five (5) days prior to the
payment date, the Plan Administrator will, promptly following the Cash
Distribution, instead of crediting shares to and/or carrying shares in a
Participant's account, issue, without charge to the Participant, a certificate
registered in the Participant's name for the number of whole shares of Common
Stock payable to the Participant and a check for any fractional interest.

 

6.The Plan Administrator will confirm to each Participant each acquisition made
pursuant to the Plan as soon as practicable but not later than ten (10) business
days after the date thereof. Although each Participant may from time to time
have an undivided fractional interest (computed to three decimal places) in a
share of Common Stock of the Company, no certificates for a fractional share
will be issued. However, Cash Distributions on fractional shares will be
credited to each Participant's account. In the event of termination of a
Participant's account under the Plan, the Plan Administrator will adjust for any
such undivided fractional interest in cash at the market price per share of the
Common Stock at the time of termination.

 

7.In the event that the Company makes available to its stockholders rights or
warrants to purchase additional shares or other securities, the shares of Common
Stock held by the Plan Administrator for each Participant under the Plan will be
added to any other shares of Common Stock held by the Participant (in bookentry
or certificated form) in calculating the number of rights or warrants to be
issued to the Participant.

 

8.The Plan Administrator's service fee, if any, and expenses for administering
the Plan will be paid for by the Company.

 



2

 

 

9.Each Participant may terminate his, her or its account under the Plan by so
notifying the Plan Administrator in writing or by telephone. Such termination
will be effective immediately if the Participant's notice is received by the
Plan Administrator not less than five (5) days prior to the record date fixed by
the Board of Directors for the Cash Distribution; otherwise such termination
will be effective only with respect to any subsequent Cash Distribution. The
Plan may be terminated by the Company upon notice in writing mailed to each
Participant at least 30 days prior to any record date for the payment of any
Cash Distribution by the Company. Persons who hold their shares of Common Stock
through a broker or other nominee and who wish to terminate his or her account
under the Plan may do so by notifying their broker or nominee. If a Participant
elects by his, her or its written notice to the Plan Administrator in advance of
termination to have the Plan Administrator sell part or all of his, her or its
shares and remit the proceeds to the Participant, the Plan Administrator is
authorized to deduct a $15 transaction fee plus a $0.10 per share sold
commission from the proceeds.

 

10.These terms and conditions may be amended or supplemented by the Company at
any time but, except when necessary or appropriate to comply with applicable law
or the rules or policies of the Securities and Exchange Commission or any other
regulatory authority, only by mailing to each Participant appropriate written
notice at least 30 days prior to the effective date thereof. The amendment or
supplement will be deemed to be accepted by each Participant unless, prior to
the effective date thereof, the Plan Administrator receives written notice of
the termination of his, her or its account under the Plan. Any such amendment
may include an appointment by the Plan Administrator in its place and stead of a
successor agent under these terms and conditions, with full power and authority
to perform all or any of the acts to be performed by the Plan Administrator
under these terms and conditions. Upon any such appointment of any agent for the
purpose of receiving dividends and distributions, the Company will be authorized
to pay to such successor agent, for each Participant's account, all dividends
and distributions payable on shares of the Company held in the Participant's
name or under the Plan for retention or application by such successor agent as
provided in these terms and conditions.

 

11.The Plan Administrator will at all times act in good faith and use its best
efforts to ensure its full and timely performance of all services to be
performed by it under this Plan and to comply with applicable law, but assumes
no responsibility and will not be liable for loss or damage due to errors unless
such error is caused by the Plan Administrator's negligence, bad faith, or
willful misconduct or that of its employees or agents.

 

12.These terms and conditions will be governed by the laws of the State of New
York.

 

 

 3



 



